Citation Nr: 0119409	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the left upper and right lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945.  He was wounded in action and awarded the 
Purple Heart Medal and numerous Bronze Stars.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from A June 1999 decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
peripheral neuropathy.  

In connection with his appeal, the veteran testified before a 
hearing officer at the RO in October 2000; a transcript of 
that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran is service connected for a shell fragment 
wound to the left shoulder, with an injury to muscle group 
II, and moderate partial paralysis of the median nerve.  He 
is also service connected for residuals of a shell fragment 
wound to the right ankle, muscle group X.  

2.  Peripheral neuropathy was not manifest during service or 
within one year of separation.  

3.  There is no competent evidence that relates peripheral 
neuropathy to service or to the service-connected 
disabilities.  





CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service or manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. § 1101, 1110 
1112, 1113 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303, 3.307, 3,309 (2000).

2.  Peripheral neuropathy is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During service, the veteran was wounded.  He was evaluated 
for partial paralysis of the left median nerve; a wound of 
the left arm and a wound of the right heel.  No reference was 
made to a peripheral neuropathy other than the median nerve.  
A 1947 VA examination disclosed no muscular weakness or 
atrophy and he had full use of his extremities.  Except for 
hypesthesia along the medial aspect of the arm, the 
neurologic examination was negative.  The diagnosis was left 
median nerve paralysis.  

Service connection for a shell fragment wound to the left 
shoulder, with an injury to muscle group II, and to the 
median nerve-minor, and for a shell fragment wound to the 
right ankle, with an injury to muscle group X, was 
established by rating decision dated in December 1945. 

A private medical report from the veteran's private physician, T. 
E., M.D., dated in May 1996, reveals that the veteran complained 
of progressive foot numbness.  Dr. T. E. stated that the numbness 
initially affected only the toes.  He reported that prior 
evaluation suggested that the numbness was due to an old toe 
fracture; however, his report notes that more recently, the 
numbness extended to the heel, and at times, there was a strange 
feeling as high as the knee.  The diagnostic impression was 
subjective foot paresthesia.  The examiner questioned small fiber 
peripheral neuropathy, tarsal tunnel syndrome or other focal 
neuropathy of the foot, and doubted radiculopathy.  The veteran 
underwent electrodiagnostic study.  The muscles studied were the 
bilateral lower extremities and lumbosacral paraspinal muscles, 
and the nerve conduction studies pertained to bilateral tibial, 
motor; right peroneal, motor and F-Response; right sural, 
sensory.  The diagnostic impression was most consistent with a 
mild to moderate generalized sensory motor peripheral neuropathy.  
Evidence of a left or right lumbosacral radiculopathy was not 
present.  

In November 1997, the veteran's private physician, B. B., M.D., 
in association with a consultation for left facial dysesthesia, 
assessed the veteran as having old left median neuropathy, 
secondary to shrapnel trauma.  He also assessed peripheral 
polyneuropathy, etiology unclear.  

On VA internal medicine examination in April 1999, the veteran 
complained of pain in his right ankle and heel and had noticed 
swelling in his right calf.  The impressions were residuals of a 
shell fragment wound to the right ankle with no visible damage to 
any associated muscle groups, and residuals of shell fragment 
wounds to the left shoulder, with median nerve injury.  The 
report of examination notes that this finding was subjective, 
based on the veteran's complaints of numbness of the left upper 
extremity.  The examiner stated that the veteran's left upper 
extremity and right ankle conditions were most likely secondary 
to his service-connected injuries.  

On VA neurologic examination in April 1999, the examiner 
stated that the veteran had subjective complaints consistent 
with peripheral neuropathy, involving all extremities.  The 
pertinent impression was peripheral neuropathy.  The examiner 
stated that the veteran's peripheral neuropathy would not be 
considered connected to his military involvement.  The 
rationale for this impression was based on the symmetrical 
nature of the veteran's symptomatology, as well as the 
findings.  He further stated that the cause of the veteran's 
peripheral neuropathy was unclear.  The report notes left 
hand weakness.  The examiner stated that such was not related 
to peripheral neuropathy, as it involved only one extremity.  

In September 2000, the veteran's private physician, R. C., M. D., 
reiterated that the veteran had had shrapnel injuries to the left 
upper chest/shoulder/axilla and right distal leg.  He stated that 
these symptoms appeared to be neuropathic and most likely based 
on his prior war injuries.  He further stated that the veteran 
had a distal peripheral neuropathy involving both feet, which was 
probably associated with his diabetes.  Dr. R. C. stated that 
this condition was unrelated to the prior shrapnel injuries.  

In his February 2000 substantive appeal, VA Form 9, the 
veteran contended that the April 1999 VA neurological 
examination was inadequate.  He stated that the examiner did 
not examine him, but only asked questions.  He further stated 
that his neuropathy was not symmetrical, but left sided only.  

At his personal hearing at the RO in October 2000, the 
veteran testified that he had peripheral neuropathy in the 
left arm, which caused pain from his elbow down to his 
fingers.  Transcript at 1-2 (October 2000).  He testified 
that when he heard sudden noises an electrical shock emanated 
through his body.  Id at 2.  He also stated that he had pain 
and swelling in his ankle.  Id at 5.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection for an organic 
disease of the nervous system may be granted if manifested 
within one year of separation from service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the June 1999 RO decision of 
the reasons and bases for the denial of his claim.  He was 
further notified of this information in the November 1999 
statement of the case.  In addition, he was afforded the 
opportunity to attend a personal hearing and/or submit 
additional evidence and argument in support of his claim and 
did so.  The Board concludes that the discussions in the June 
1999 RO, decision as well as in the statement of the case, 
which were both sent to the veteran, informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not identified any available 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The 
record reflects that the veteran was afforded the opportunity 
to submit additional evidence after his personal hearing in 
October 2000 and did so.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Analysis

The veteran is service connected for moderate partial 
paralysis of the median nerve.  Thus, this analysis is 
limited to a discussion of peripheral neuropathy unrelated to 
the median nerve, for which he has already been granted 
service connection.  

The veteran contends that he has left-sided neuropathic 
symptoms.  He asserts that peripheral neuropathy in his upper 
left and lower right extremities is attributable to his 
service-connected shell fragment wounds.  

In September 2000, the veteran's private physician, Dr. R. 
C., identified neuropathic symptoms.  However, he did not 
specifically identify any specific nerve damage.  If he was 
referring to the median nerve, as noted above, the veteran is 
presently service connected for median nerve damage.  To the 
extent that Dr. R. C. suggested that distal peripheral 
neuropathy was the cause for lower extremity numbness, he 
attributed it to diabetes, unrelated to the veteran's 
service-connected disabilities.  

The April 1999 VA examination did not identify a peripheral 
neuropathy of the lower extremity, and to the extent he 
identified numbness it was attributed to the service-
connected disability.  That examiner did not attribute any 
other peripheral neuropathy to service or a service-connected 
disability.  

In regard to the April 1999 VA neurological examination, that 
examiner reported that the veteran's subjective complaints 
were consistent with peripheral neuropathy involving all 
extremities.  He concluded that the etiology was unclear, but 
in any case, unrelated to service.  

The Board notes that veteran expressed a concern regarding 
the adequacy of the VA April 1999 neurological examination, 
but the Board finds that the report of that examination, 
along with the additional VA examination, as well as the 
private medical evidence, provides sufficient information 
regarding the veteran's medical history, clinical findings 
and diagnoses for reaching a fair determination.  

In essence, the Board is presented with a veteran who was 
wounded in action.  Other than the median nerve, there is no 
competent evidence of peripheral neuropathy during service or 
within one year of separation.  Since service, peripheral 
neuropathy has been diagnosed.  However, the peripheral 
neuropathy has not been attributed to service or the service-
connected shell fragment wounds.  Rather, professionals have 
determined that the peripheral neuropathy is either of 
unknown etiology or due to diabetes mellitus.  

The Board again acknowledges that the veteran was wounded.  
The Court has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  Medical nexus evidence and evidence of a 
current disability are still required to be submitted.  
Kessel v. West, No. 98-772, slip op. at 7 (U.S. Vet. App. 
Sept. 20, 1999) (en banc); see Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  However, the veteran has not contended that 
he had peripheral neuropathy (other than median nerve) during 
service, and it is not otherwise shown during service.  To 
the extent that he claims that peripheral neuropathy is a 
remote manifestation of the wounds, such assertions are not 
within the parameters of section 1154.  Libertine v. Brown, 9 
Vet. App. 521 (1996).

Thus, a preponderance of the evidence is against a finding 
that the veteran's peripheral neuropathy is related to 
service or his service connected disability.  


ORDER

Service connection for peripheral neuropathy is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

